Citation Nr: 1425769	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-16 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of disability compensation benefits in the amount of $29,676.50, to include whether the debt was properly created.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from April 1956 to June 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a RO decision of the Committee on Waivers and Compromises (COWC) dated in October 2011, which denied the Veteran's claim for waiver of recovery of an overpayment in the amount of $29,676.50.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).)


FINDING OF FACT

The evidence does not reflect that the Veteran was either fleeing to avoid prosecution, or custody or confinement after conviction for a felonious offense, or violating a condition of probation or parole imposed for commission of a felony from February 2 to December 7, 2010.  


CONCLUSION OF LAW

The Veteran was not a fugitive felon from February 2 to December 7, 2010; hence, the debt was not properly created.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating action in November 1993, the RO granted entitlement to individual unemployability, effective June 4, 1992.  In January 1996, the Veteran was granted special monthly compensation under the provisions of the 38 U.S.C.A. § 1114 on account of loss of use of his right hand, effective from September 1, 1993.  

In November 2010, the RO informed the Veteran that he was the subject of an outstanding warrant and considered a fugitive felon.  It was indicated that the RO was proposing to terminate the Veteran's VA benefits from the date of the warrant, effective February 2, 2010.  Attached to the letter was a document from the Department of Veterans Affairs Office of Inspector General, indicating that the warrant was issued on February 2, 2010 for the offense of "dangerous drugs."  

In a statement in support of claim (VA Form 21-4138), dated in November 2010, the Veteran indicated that he was arrested and released after 48 hours; and, at the time of his release, he was told that he would be notified of a trial date.  The Veteran stated that he never heard from the agency; in fact, the letter from the RO informing him of the warrant was the first that he had heard about the situation since being released.  He stated that he was subsequently arrested in April 2010 and released with no mention of a warrant.  

Received in December 2010 was a Court Docket from the Office of the Clerk of the Lake Circuit and Superior Court, indicating that a criminal warrant had been issued on February 2010 for the Veteran.  It was also shown that the warrant was served on the Veteran on December 7, 2010, but it was cancelled on the same day.  

By letter dated in July 2011, the Veteran was notified that the proposed adjustment detailed in the November 2010 letter had been effectuated and that his benefits were discontinued, effective February 2 through December 7, 2010; as a result, an overpayment had been created.  

On July 23, 2011, the VA Debt Management Center (DMC) sent a notice of overpayment of VA compensation benefits in the amount of $29,676.50 to the Veteran.  

In September 2011, the Veteran requested a waiver of indebtedness.  Submitted in support of his claim was a copy of a plea agreement, dated in August 2011, which shows that the charge against the Veteran was dropped to a misdemeanor and the sentence was suspended.  

In his April 2012 substantive appeal, the Veteran again reported that he was initially arrested and released after 48 hours; at that time, he was told that he would be notified if charges were filed against him.  The Veteran maintained that he was never notified although his address and phone number never changed and had not changed over the previous 20 years.  The Veteran further reported that he contacted the arresting agency on several occasions because they could not locate his personal belongings.  The Veteran stated that he was unaware of the warrant until the VA contacted him; thereafter, he contacted a lawyer and posted bond and the warrant was cancelled.  The Veteran maintained that it would be unfair for him to have to repay the benefits because there was no fraud or deception on his part and that he was totally unaware that there was any warrant until he was notified by VA.  

The Veteran contends that VA erred in terminating his benefits and creating an overpayment on the basis that he was a fugitive felon.  He asserts that he should not have been placed in "fugitive felon" status, as he did not fit the definition.  The Veteran asserts that he had no knowledge that a felony warrant had been issued against him until he was so notified by VA in November 2010, that he never attempted to flee prosecution or conceal his whereabouts, and that he voluntarily contacted the arresting agency soon after he was made aware of the warrant.  He also maintains that the warrant was subsequently cancelled.  

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The VA General Counsel has reinforced this obligation by holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered.  See VAOPGCPREC 6-98 (April 24, 1998).  

In order for the Board to determine that the overpayment was properly created, it must be established that the Veteran was not legally entitled to the benefits in question, or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran erroneously being paid benefits.  

Compensation is not payable on behalf of a veteran for any period during which he is a fugitive felon.  The term "fugitive felon" means a person who is a fugitive by reason of:  (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n); 38 U.S.C.A. § 5313B (West 2002).  

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion interpreted the VA fugitive felon provision as having been modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance (SSI) from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  See VAOPGCPREC 7-2002.  In that opinion, it was also noted that Public Law No. 104-193 was designed to cut off the means of support that allows fugitive felons to continue to flee.  Id.  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e) (4) (A).  Integral to both the statute and regulation is the concept of flight:  a person must flee to avoid responsibility for the commission or attempted commission of a felony.  

The United States Court of Appeals for the Second Circuit has held that the SSA's version of the law did not permit SSA to conclude simply from the fact that there was an outstanding warrant for a person's arrest that he was fleeing to avoid prosecution and that there must have been some evidence that the person knows his apprehension is sought.  Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2d Cir. 2005).  It was further noted that in Jhirad v. Ferrandina, 486 F.2d 442, 444 (2d Cir. 1973), the law had been construed to imply an intent requirement and that in United States v. Rivera-Ventura, 72 F.3d 277, 280 (2d Cir. 1995), the term fleeing from justice was a term that has generally been interpreted to mean a flight with intent to avoid or frustrate prosecution.  Thus, flight with intent to avoid or frustrate prosecution, custody or confinement must be considered except in cases of probation or parole violation.  In other cases, the federal district courts have found that SSA's belief that the mere presence of a warrant was sufficient to establish fugitive felon status under their similar law was in contradiction to the underlying statute and regulations.  See Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066 (N.D. Cal. 2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004).  

The Board notes that VA's Adjudication Procedure Manual also provides guidance with respect to issues relating to fugitive felons.  M21-1MR, Part X, Ch. 16.  Under those guidelines, a beneficiary who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes.  M21-1MR, Part X, Ch. 16.1.c.  When a warrant is dismissed, recalled, or quashed, there is still a valid warrant up to the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the recall/dismissal/quash date, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  M21-1MR, Pt. X, Ch. 16.1.f.  The Board notes that it is not bound by VA adjudication manuals or similar administrative issue.  38 C.F.R. § 19.5 (2013).  

In any event, the Board finds that, here, the evidence does not support a finding of flight.  The Veteran maintains that he never attempted to flee prosecution for the charges in question.  In fact, it appears that the Veteran may not have even been aware of an outstanding warrant until VA notified him of such fact in November 2010.  Furthermore, evidence indicates the Veteran took action to contact the appropriate jurisdiction and had the warrant cancelled once notified of its existence.  

The Board acknowledges that the record contains little information regarding the circumstances of the warrant against the Veteran.  However, documents in the claims file show that the warrant was issued with complaints charging the Veteran with possession of a controlled substance and driving with a suspended license.  There is no evidence that the Veteran sought to flee prosecution, custody or confinement.  Rather, the court docket sheet indicates that the warrant was served on December 7, 2010 and was cancelled on the same day.  And, in August 2011, the Veteran entered a plea agreement and pled guilty; he was sentenced to a misdemeanor and received probation.  Again, there is no evidence indicating that the Veteran ever sought to flee prosecution.  

Given these circumstance, the Board finds that there is no evidence that the Veteran knew that his apprehension was sought.  The record does not show that the Veteran received any notice that there was an outstanding warrant.  Without such notice, there can be no finding that he engaged in the intentional act of "fleeing."  Moreover, there is no evidence contradicting his statements that the warrant was cancelled once he contacted the arresting agency upon learning of its existence.  In fact, as discussed above, it does not even appear that the Veteran was aware of the outstanding warrant until VA notified him of such fact in November 2010.  Consequently, the Veteran cannot be considered to have been a fugitive felon under the controlling statute and regulation.  

As the Veteran is not shown to have been a fugitive felon from February 2 to December 7, 2010, the discontinuance of his disability compensation payments for that period of time was not justified.  To the extent of any reasonable doubt regarding these questions, such doubt must be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Hence, the creation of an overpayment in the amount of $29,676.50 resulting from the retroactive discontinuance of compensation benefits was improper, and the Veteran's appeal is granted.  

ORDER

An overpayment of disability compensation benefits in the amount of $29,676.50 was not properly created; the appeal is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


